DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, it is unclear what “triangles” is referring to.  For purposes of examination the limitation will be interpreted as triangles of the triangular-prism like protrusion.  
	Regarding claim 1, line 2, there is insufficient antecedent basis for “the inner peripheral portion.”  For examination purposes, the limitation will be interpreted as “an inner peripheral portion.”

	Regarding claim 2, line 2, there is insufficient antecedent basis for “the axial direction.”  For examination purposes, the limitation will be interpreted as “an axial direction.”  
Regarding claim 2, line 2, there  is insufficient antecedent basis for “the cylinder.”  For examination purposes, the limitation will be interpreted as “a cylinder.”
	Regarding claim 3, line 2, there is insufficient basis for the limitation “the cylindrical shape.”  For examination purposes, the limitation will be interpreted as “a cylindrical shape.”
	Regarding claim 4, line 2, there is insufficient antecedent basis for “the flexibility.”  For examination purposes, the limitation will be interpreted as “a flexibility.”
	Regarding claim 4, line 2, there is insufficient antecedent basis for the limitation “the body.”  For examination purposes, the limitation will be interpreted as “a body.”
	Regarding claim 6, line 1, there is insufficient antecedent basis for the limitation “the cylindrical shape.”  For examination purposes, the limitation will be interpreted as “a cylindrical shape.”
	Regarding claim 7, line 1, there is insufficient antecedent basis for the limitation “the flexibility.”  For examination purposes, the limitation will be interpreted as “a flexibility”
	Regarding claim 7, line 1, there is insufficient antecedent basis for the limitation “the body.”  For examination purposes, the limitation will be interpreted as “a body.”
	Regarding claim 8, line 1, there is insufficient antecedent basis for the limitation “the flexibility.”  For examination purposes, the limitation will be interpreted as “a flexibility”

	Regarding claim 11, lines 1 and 2, it is unclear to what the limitation “O leg and spine distortion” is referring.  For examination purposes, the limitation will be interpreted as “leg and spine distortion.”
	Regarding claim 12, lines 1 and 2, it is unclear to what the limitation “O leg and spine distortion” is referring.  For examination purposes, the limitation will be interpreted as “leg and spine distortion.”
	Regarding claim 13, lines 1 and 2, it is unclear to what the limitation “O leg and spine distortion” is referring.  For examination purposes, the limitation will be interpreted as “leg and spine distortion.”
	Regarding claim 14, line 2, it is unclear to what the limitation “O leg” is referring.  For examination purposes, the limitation will be interpreted as “leg.”
	As claims 5, 9, 10, and 15 depend directly or indirectly from claim 1, they are rejected for at least the same reasons as claim 1 and other respective claims from which they may depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims  1, 2, 4, 5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘08Y1 publication (Korean Publication number KR200393008Y1; English translation provided).
Regarding claim 1, the ‘08Y1 publication discloses a cylindrical correction device (acupuncture unit 10, Figs. 5 and 22), comprising a triangular prism-like protrusion (the protrusion may be formed on a specific part of the inner circumferential surface of the acupressure unit 10; in addition, it is also possible to form a protrusion of another shape such as a triangular column instead of a semi-cylindrical shape, (paragraph beginning at line 483 and ending at line 513).  
The ‘08Y1 publication discloses that the semicircular column is into an inner direction on the inner peripheral portion (see annotated Fig. 22 below)

    PNG
    media_image1.png
    511
    618
    media_image1.png
    Greyscale
and that the semicircular column may be replaced with another shaped protrusion such as a triangular column (the protrusion may be formed on a specific part of the inner circumferential surface of the acupressure unit 10; in addition, it is also possible to form a protrusion of another shape such as a triangular column instead of a semi-cylindrical shape, (paragraph beginning at line 483 and ending at line 513); a protrusion of a semicircular column and a protrusion of a hemispherical shape are partially formed on the inner circumferential surface of the acupressure band 80, but are not limited thereto, and may be formed entirely with only a specific protrusion, and also various shapes of protrusions are used, lines 921-925)  but does 
It would follow that because the ‘08Y1 publication discloses replacing the semicircular column with another shaped protrusion as the triangular column, and that there is an acupressure effect provided by the protrusions into an inner direction on the inner peripheral portion (see lines 1017-1050 which recites by forming wrinkles or acupressure protrusions on the entire or part of the inner circumferential surface there is an effect that can more effectively acupressure parts of the body) that the triangular shaped protrusion would be into an inner direction on the inner peripheral portion as is the semicircular protrusion.  
Also, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to place the triangular shaped protrusion of the ‘08Y1 publication such that it is into an inner direction on the inner peripheral portion, as can be extrapolated by the ‘08Y1 publication, by replacing the semicircular column with a triangular column (triangular prism-like protrusion) in order to provide an improved cylindrical correction device which provides an alternative acupressure effect to a body part.  
The ‘08Y1 publication does not explicitly disclose that and triangles are inclined in one direction with respect to a circumference.
However, as provided above, the ‘08Y1 publication discloses a triangular prism-like protrusion into an inner direction on the inner peripheral portion and it is known that upper and lower triangles of a triangular column (triangular prism-like protrusion) have respective sides that are inclined in one direction, thus it would follow that respective sides of upper and 
Regarding claim 2, the ‘08Y1 publication discloses the invention as described above and the ‘08Y1 publication further discloses wherein the triangular prism is parallel to the axial direction of the cylinder (the triangular column replaces the semicircular column as described above, and the semicircular column is parallel to the axial direction of the cylinder (see annotated Fig. 22 above) thus it follows that the triangular prism that replaces the semicircular column is also parallel to the axial direction of the cylinder).
Regarding claim 4, the ‘08Y1 publication discloses the invention as described above and further discloses the flexibility of the body is improved by wearing it as the ‘08Y1 publication discloses wearing the cylindrical correction device of claim 1 and wearing the device will implicitly improve the flexibility of the body.
Regarding claim 5, the ‘08Y1 publication discloses the invention as described above and further discloses buttocks are lifted by wearing it as the ‘08Y1 publication discloses wearing the cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897) and wearing the device will implicitly lift buttocks.  
Regarding claim 7, the ‘08Y1 publication discloses the invention as described above and further discloses the flexibility of the body is improved by wearing it as the ‘08Y1 publication discloses wearing the cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897) and wearing the device will implicitly improve the flexibility of the body.

Regarding claim 9, the ‘08Y1 publication discloses the invention as described above and further discloses buttocks are lifted by wearing it as the ‘08Y1 publication discloses wearing the cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897) and wearing the device will implicitly lift buttocks.
Regarding claim 10, the ‘08Y1 publication discloses the invention as described above and further discloses buttocks are lifted by wearing it as the ‘08Y1 publication discloses wearing the cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897)and wearing the device will implicitly lift buttocks.
Regarding claim 11, the ‘08Y1 publication discloses the invention as described above and further discloses one or more of O leg and spine distortion, pelvis distortion and center of gravity shift are corrected by wearing it as the ‘08Y1 publication discloses wearing a cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897)and wearing the device will implicitly correct one or more of leg and spine distortion, pelvis distortion and center of gravity shift.
Regarding claim 12, the ‘08Y1 publication discloses the invention as described above and further discloses one or more of O leg and spine distortion, pelvis distortion and center of gravity shift are corrected by wearing it as the ‘08Y1 publication discloses wearing a cylindrical 
Regarding claim 13, the ‘08Y1 publication discloses the invention as described above and further discloses one or more of O leg and spine distortion, pelvis distortion and center of gravity shift are corrected by wearing it as the ‘08Y1 publication discloses wearing a cylindrical correction device of claim 1 (see paragraph beginning at line 865 and ending at line 897) and wearing the device will implicitly correct one or more of leg and spine distortion, pelvis distortion and center of gravity shift.
Regarding claim 14, the ‘08Y1 publication discloses the invention as described above and further discloses a method for reducing or treating one or more symptoms selected from the group consisting of a leg, spine strain, pelvic strain, and center of gravity shift using the correction device of claim 1 (the correction device of claim 1 disclosed by the ‘08Y1 publication as described above) because wearing the cylindrical correction device as taught by the ‘08Y1 publication (see paragraph beginning at line 865 and ending at line 897) will implicitly provide a method for reducing or treating one or more symptoms selected from the group consisting of a leg, spine strain, pelvic strain and the center of gravity shift.
Regarding claim 15, the ‘08Y1 publication discloses the invention as described above and further discloses a method of lifting buttocks using the correction device of claim 1 because wearing the cylindrical correction device as taught by the 08Y1 publication will implicitly result in lifting buttocks.
Claims  3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘08Y1 publication (Korean Publication number KR200393008Y1) in view of Fisher (US Patent 9,066,790) and in further view of Brooks (US Patent Publication 2010/0222728).  
Regarding claim 3, the 08Y1 publication discloses the invention as described above but fails to disclose that the cylindrical shape is made of a cylindrical elastic material having a diameter of 7 to 20 mm, a width of 5 to 10 mm, a thickness of 1 to 3 mm and a hardness of 4 to 6.
	Fisher teaches an analogous cylindrical correction device (orthopedic toe correction device 10 or a hammer toe treatment device, col. 2, lines 25-34; col. 4, lines 20-36)) having an inner peripheral portion and a circumference (Fig. 1) where the cylindrical correction device is made of a cylindrical elastic material (hammer toe crest pads have been made from a variety of materials including foam and elastic combined with cloth or leather but contemporary designs also include construction from various types of gel polymers; col. 1, lines 33-37; the hammer toe device is preferably made from a gel material but a range of materials may be used, col. 7, lines 19-21 ) having a diameter of 7 to 20 mm (3/8 -5/8 inch = 9.525 mm – 15.875 mm; col. 5, lines 43-45) and a thickness of 1-3 mm (1/16 inch – ¼ inch = 1.5875 – 6.35 mm; col. 4, lines 51-59).  Fisher further teaches  that the width (length) of the tool can vary depending on the size of the user’s toes and on which toe the tool is configured to be positioned but may be about 0.5 inches (about 12.77 mm; emphasis added) (col. 5, lines 22-30; col. 7, lines 11-18).  
However, Fisher fails to expressly teach that the width is 5 to 10 mm.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the correction device of the ‘08Y1 publication to have a about 12.77 mm could be construed as 10 mm; also the length of about 12.77 mm  varies depending on the size of the users’ toes therefore the length would be shorter than about 12.77 mm where a user’s toe is shorter)) , as Applicant appears to have placed no criticality on the claimed range (Applicant’s specification recites, regarding the correction device, “size is not particularly limited”([0026]) also the correction device may have a larger shape for large people([0026]) for the purpose of providing a correction device that fits a particular width (length) of toe of people of various sizes and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”   In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further a change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237 CCPA 1955).
The combination of the ‘08Y1 publication and Fisher fails to disclose that the cylindrical correction device has a hardness of 4 to 6.  
Brooks discloses an analogous device (a gel body pad for use on feet and toes (2001) consisting of a resilient material (2003) having a hardness of about 45-70 (Shore OO) (Figs. 128-132; [00175]) which is comparable to a hardness of 5-20 (Shore A)).
Therefore, t would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the material of the cylindrical correction device taught by the combination of the ‘08Y1 publication and Fisher to have a hardness of 4 to 6 (type A durometer) as taught by Brooks, as Applicant appears to have placed no criticality on the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, the 08Y1 Publication discloses the invention as described above but fails to disclose that the cylindrical shape is made of a cylindrical elastic material having a diameter of 7 to 20 mm, a width of 5 to 10 mm, a thickness of 1 to 3 mm and a hardness of 4 to 6.
	Fisher teaches an analogous cylindrical correction device (orthopedic toe correction device 10 or a hammer toe treatment device, col. 2, lines 25-34; col. 4, lines 20-36)) having an inner peripheral portion and a circumference (Fig. 1) where the cylindrical correction device is made of a cylindrical elastic material (hammer toe crest pads have been made from a variety of materials including foam and elastic combined with cloth or leather but contemporary designs also include construction from various types of gel polymers; col. 1, lines 33-37; the hammer toe device is preferably made from a gel material but a range of materials may be used, col. 7, lines 19-21 ) having a diameter of 7 to 20 mm (3/8 -5/8 inch = 9.525 mm – 15.875 mm; col. 5, lines 43-45) and a thickness of 1-3mm (1/16 inch – ¼ inch = 1.5875 – 6.35 mm; col. 4, lines 51-59).  Fisher further teaches that the width (length) of the tool can vary depending on the size of about 0.5 inches (about 12.77 mm, emphasis added) (col. 5, lines 22-30; col. 7, lines 11-18).  
However, Fisher fails to expressly teach that the width is 5 to 10 mm.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the correction device  of the 08Y1 publication to have a width of 5 to 10 mm, as Fisher teaches a width (length) that could be construed as falling within the claimed range (a length of about 12.77 mm could be construed as 10 mm; also the length of about 12.77 mm varies depending on the size of the users’ toes therefore the length would be shorter than about 12.77 mm where a user’s toe is shorter), as Applicant appears to have placed no criticality on the claimed range (Applicant’s specification recites, regarding the correction device, “size is not particularly limited” ([0026]) also the correction device may have a larger shape for large people ([0026]) for the purpose of providing a correction device that fits a particular width (length) of toe of people of various sizes and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation .” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further a change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237 CCPA 1955).  
The combination of the ‘08Y1 Publication and Fisher fails to disclose that the cylindrical correction device has a hardness of 4 to 6.  

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the material of the cylindrical correction device taught by the combination of the ‘08Y1 Publication and Fisher to have a hardness of 4 to 6 (type A durometer) as taught by Brooks, as Applicant appears to have placed no criticality on the claimed range (Applicant’s specification recites, “in the case of playing a rough sport, a higher hardness may be used, ([0026])) for the purpose of using a material that is sufficiently pliable and flexible to mold itself to the contours of the body surface when applied to the skin of the user and since it has been held  that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786